      Case 1:20-cv-01254-MN Document 5-29 Filed 10/02/20 Page 1 of 8 PageID #: 1758

AST BATON ROUGE PARISH C-646174
Filed Dec 23, 2019 3:11 PM 24
   Deputy Clerk of Court




          MERRY A. KOGUT, Individually and on                * DOCKET NO.646,174, Div. "I" Sec. "24"
          Behalf of Defendant Alcorn, Inc.,

                                  Plaintiff,                * 19th JUDICIAL DISTRICT COURT

                   v.
                                                            * PARISH OF EAST BATON ROUGE
          AKORN, INC., et al.,

                                  Defendants.               * STATE OF LOUISIANA


         PLAINTIFF'S UNOPPOSED MOTION FOR FINAL APPROVAL OF SHAREHOLDER
                              DERIVATIVE SETTLEMENT

                Plaintiff Merry A. Kogut ("Plaintii~') respectfully moves the Court pursuant to La. R.S. §

         12:1-745(A) and Local District Court Rule 9.8(fl for entry of an agreed-upon order (the proposed

         "Final Order and JudgmenY~ submitt~ concurrenfly herewith granting final approval of the

         settlement (the "Settlement") of the above-captioned shareholder derivative action (the "Action'

         as memorialized in the Stipulation and Agreement of Settlement dated December 12, 2Q19.

                WHEREFORE, for the reasons explained in the attached Memorandum of Law in Support

         and the accompanying declarations of Plaintiff s counsel, Plaintiff prays that that the Court finally

         approve the Settlement, and that the Court enter the proposed Final Order and Judgment.


          Dated: December 23, 2019                         Respectfully submitted,


                                                              J
                                                           Robert E. Tarcza (LA Bar #12655)
                                                           TARCZA &ASSOCIATES, LLC
                                                           330 Carandetet Street, Suite 300
                                                           New Orleans, Louisiana 70130
                                                           Telephone: (504) 525-6696
                                                           Fax: (504) 525-6701

                                                           KESSLER TOPAZ
                                                            MELTZER &CHECK, LLP
                                                           Eric L. Zagar
                                                           280 King of Prussia Road
                                                           Radnor, Pennsylvania 19087
                                                           Telephone: (610) 667-7706
                                                           Fax: (26~ 948-2512

                                                           Counselfor Pla~ntdff
Case 1:20-cv-01254-MN Document 5-29 Filed 10/02/20 Page 2 of 8 PageID #: 1759




  MERRY A. KOGUT, Individually and on               * DOCKET NO.646,174, Div. "P' Sec. "24"
  Behalf of Defendant Alcorn, inc.,

                           Plaintiff,               * 19th JUDICIAL DISTRICT COURT

             v.
                                                    * PARISH OF EAST BATON ROUGE
  AKORN, INC., et al.,

                           Defendants.              * STATE OF LOUISIANA

                        fPROPOSEDI FINAL ORDER AND JUDGMENT

        This Court having considered the Stipulation and Agreement of Settlement, fully executed

 on December 12, 2019, including all exhibits thereto (the "Stipulation"), among: (i) Merry A.

 Kogut ("Plaintif~~, individually and on behalf of Nominal Defendant Alcorn, Inc. ("Alcorn" or the

 "Company"); (u) Nominal Defendant Alcorn; and (ui) John Kapoor, Kenneth S. Abramowitz,

 Ronald M. Johnson, Steven J. Meyer, Adrienne Graves, Terry Rappuhn, Brian Tambi, Alan
                                                                                                       r
 Weinstein, Rajat Rai, Timothy Dick, Joseph Bonaccorsi, David Hebeda, Bruce Kutinsky, Steven

 Lichter, Duane A. Portwood, and Mark Silverberg• (the foregoing individuals, the "Individual

 Defendants," and together with Alcorn, the "Defendants"), and having held a hearing on January

 22, 2020; and having considered all of the submissions and azguments with respect thereto, and

 for the reasons stated on the record:

        IT IS HEREBY ORDERED, ADNDGED, AND DECREED that:

        1.        As used in this Final Order and Judgment ("Judgment's, the following terms have

 the meanings specified below.

                  {a)    "Demands" means Plaintiffls demands on the Board of Directors of Alcorn

        dated February 23, 2016, and May 22, 2018.

                  (b)    "Effective Date" means the first date by which this Judgment, having been

        entered, shall have,become Final.

                  (c)   "Fee and Expense Award" means the agreement set forth in ¶ 5.1 of the

        Stipulation.

                  (d)   "Final" means the time when this Judgment, having been entered, has nat

        been reversed, vacated, or modified in any way and is no longer subject to appellate review,

        either because of disposition on appeal and conclusion of the appellate process or because
Case 1:20-cv-01254-MN Document 5-29 Filed 10/02/20 Page 3 of 8 PageID #: 1760




       of passage, without action, of time for seeking appellate review. More specifically, it is

       that situation when: (1) either no appeal has been filed and the time has passed for any

       notice of appeal to be timely filed in the above-captioned action (the "Action'; or (2) an

       appeal has been filed and the court of appeals has/have either affirmed the judgment or

       dismissed that appeal and the time for any reconsideration or further appellate review has

       passed; or (3) a higher court has granted further appellate review and that court has either

       ai~irmed the underlying judgment or affirmed the court of appeals' decision affnming the

       judgment or dismissing the appeal.

               (e)     "Notice" means the notice of proposed settlement provided by Akorn to its

       stockholders.

               (fl     "Person" means an individual, corporation, limited liability corporation,

       professional corporation, paztnership, limited partnership, limited liability partnership,

       association, joint stock company, estate, legal representative, bust, unincorporated

       association, government or any political subdivision or agency ther~f, and any business

       or legal entity and their spouses, heirs, predecessors, successors, representatives, or

       assignces.

              (g)      "Plaintiff's Counsel" means Kessler Topaz Meltzer &Check, LLP and

       Tarcza &Associates, LLC.

              (h)      "Related Persons" means each of a Person's spouses, heirs, executors,

       estates, or administrators, each of a Person's present and former attorneys, legal

       representatives, and assigns in connection with the Action, and all of a Person's past and

       present directors, officers, agents, advisors (including, for the avoidance of doubt, financial

       and legal advisors), employees, affiliates, predecessors, successors, and parents.

              (i)      "Released Claims" means Released Plaintiffs Claims and Released

       Defendants' Claims.

              (j)      "Released Defendants' Claims" means any and all actions, suits, claims,

       demands, rights, liabilities, causes of action, obligations, duties, losses, damages, costs,

       debts, expenses, interest, penalties, sanctions, fees (including, for the avoidance of doubt,

       attorneys' fees), agreements, judgments, decrees, matters, issues, and controversies of any


                                                -2-
Case 1:20-cv-01254-MN Document 5-29 Filed 10/02/20 Page 4 of 8 PageID #: 1761




       lend, nahue, or description whatsoever, whether known or unknown, disclosed or

       undisclosed, suspected or unsuspected, contingent or absolute, accrued or unaccrued,

       apparent or unapparent, foreseen ~or unforeseen, matured or not matured, liquidated or not

       liquidates, including both lrnown claims and Unknown Claims, that have been or that might

       have been asserted by the Released Persons against Plaintiff, Plaintiffs Counsel, or any

       Alcorn stockholder or their counsel arising out of the institution, prosecution, settlement,

       or resolution of the Action or the Demands. Released Defendants' Claims shall not include

       any claims to enforce the Settlement.

               (k)     "Released Persons" shall mean and include (i) each of the Individual

       Defendants; (ii) Alcorn; and (iii) each and all of the foregoing Persons' Related Persons.

       Notwithstanding the foregoing, however, Released Persons shall not include former Alcorn

       employee Amir S. Takla or any of his spouses, heirs, executors, estates, or administrators.

               (1)    "Released Plaintiffs Claims" means any and all actions, suits, claims,

       demands, rights, liabilities, causes of action, obligations, duties, losses, damages, costs,

       debts, expenses, interest, penalties, sanctions, fees (including, for the avoidance of doubt,

       attorneys' fees), agreements, judgments, decrees, matters, issues and controversies of any

       kind, nature or description whatsoever, whether known or unknown, disclosed or

       undisclosed, suspected or unsuspected, contingent or absolute, accrues or unaccnted,

       apparent or unapparent, foreseen or unforeseen, mahue~ or not matured, liquidated or not

       liquidated, including both known claims and Unknown Claims, that have been or that might

       have been asserts byPlaintiffand/or any Alcorn stockholder against any Released Persons

       derivatively, or otherwise pursuant to the internal affairs doctrine under the law of the State

       of Louisiana, based upon or related to the facts, transactions, events, occurrences, acts,

       disclosures, statements, omissions or failures to act which were alleged in the Action or the

       Demands. Notwithstanding the foregoing, however, Released Plaintiffs Claims shall not

       include: (i) any claims to enforce the Settlement or (u) any claims against former Alcorn

       employee Amir S. Takla, his spouses, heirs, executors, estates, administrators or anyone

       acting in concert with him based upon the facts, transactions, events, occurrences, acts,




                                                -3-
Case 1:20-cv-01254-MN Document 5-29 Filed 10/02/20 Page 5 of 8 PageID #: 1762




       disclosures, statements, omissions or failures to act alleged in Akorn, Inc. v. Amir S. Takla,

       No. SOM-L-001620-19 (N.J. Super. Ct.).

               (m)    "Settlement" means the settlement documented in the Parties' Stipulation

       of December 12, 2019.

               (n)    "Unknown Claims" means any and all Released Plaintiffls Claims which

       Plaintiff, Alcorn or any Alcorn stockholder does not know or suspect to exist in his, her, or

       its favor at the time of the release of the Released Persons, and any and all Released

       Defendants' Claims which any Released Person does not know or suspect to exist in his,

       her, or its favor at the time of the release of Plaintiff, Plaintiff s Counsel, Alcorn, and any

       Alcorn stockholder, which if known by him, her, or it, might have affected his, her, or its

       decisions) with respect to the Settlement. With respect to any and all Released Claims,

       the Parties stipulate and agree that, upon the Effective Date, Plaintiff, Individual

       Defendants, and Alcorn, shall expressly waive, and each of Akorn's stockholders by

       operation of the Judgment ~ shall be deemed to have expressly waived, any and all

       provisions, rights, and benefits conferred by any law of any state or territory of the United

       States, any foreign nation, or any principle of common or civilian law, which is similar,

       comparable, or equivalent to California Civil Code § 1542, which provides:

              A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS
              WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO
              EXIST IN ffiS OR HER FAVOR AT THE T1ME OF EXECUTING
              THE RELEASE, WffiCH IF KNOWN BY ffiM OR HER MUST
              HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT
              WITH THE DEBTOR.

       The Parties acknowledge that they may discover facts in addition to or different from those

       now known or believed to be true by them, with respect to the Released Claims, as the case

       may be, but it is the intention of the Parties to completely, fully, finally, and forever

       compromise, settle, release, discharge, and extinguish any and all of the Released Claims,

       whether lmown or unknown, disclosed or undisclosed, suspected or unsuspected,

       contingent or absolute, accrueri or unaccrued, apparent or unapparent, foreseen or

       unforeseen, matured or not matured, liquidated or not liquidated, which now exist, or




                                                C!
Case 1:20-cv-01254-MN Document 5-29 Filed 10/02/20 Page 6 of 8 PageID #: 1763




          heretofore exist, or may hereafter exist, and without regard to the subsequent discovery

          of additional or different facts.

          2.      This Court has jurisdiction over the subject matter of the Action, including all

  matters necessary to effectuate the Settlement

         3.      The record shows that Notice has been given to current Akom stockholders in the

 manner approved by the Court in its Preliminary Approval Order dated December 16, 2019. The

 Court finds that such Notice: (i) meets the requirements of La. R.S. §12:1-745(a); (ii) constitutes

 the best notice practicable under the circumstances; (iii) constitutes notice that was reasonably

 calculated, under the circumstances, to apprise all current Alcorn shareholders of the pendency of

 the Action, the terms of the Settlement, and current Alcorn shareholders' right to object to and to

 appear at the settlement fairness hearing held on January 22, 2020; (iv) constitutes due, adequate,

 and sufficient notice to all persons or entities entitled to receive notice in accordance with

 Louisiana law; and (v) meets the requirements of due process.

         4.      The Court hereby fully and finally approves the Settlement as set forth in the

 Stipulation and finds that the Settlement is, in all respects, fair, reasonable, adequate, and in the

 best interests of Alcorn and current Akom shareholders. This Court further finds the Settlement

 set forth in the Stipulation is the result of arm's-length negotiations between experienced counsel

 representing the interests of Alcorn, current Alcorn shareholders, and the Individual Defendants.

 The Court has considered any submitted objections to the Settlement and hereby ovemtles them.

         5.      The Parties are hereby directed to implement and consummate the Settlement

 according to the terms and provisions of the Stipulation.

         6.      The Action is hereby dismissed in its entirety as to the Defendants, with prejudice,

 and without costs to any party to the Action, except as otherwise provided herein. The parties to

 the Action are to bear their own costs, except as otherwise provided herein.

         7.      Upon the Effective Date, Plaintiff (acting on her own behalf and derivatively on

 behalf of Akom), Alcorn, and each and every other .Akom stockholder claiming, now or in future,

by, through, in the right o~ derivatively, or on behalf of Alcorn, or otherwise pursuant to the internal

affairs doctrine under the law of the State of Louisiana, on behalf of themselves and their Related

 Persons, shall fully, finally, and forever release, relinquish, discharge, and dismiss, with prejudice,


                                                  -5-
Case 1:20-cv-01254-MN Document 5-29 Filed 10/02/20 Page 7 of 8 PageID #: 1764




 the Released Persons from any and all Released Plaintiff s Claims, and shall forever be barred and

 enjoined from commencing, instituting, or prosecuting any of the Released Plaintiffs' Claims

 against any of the Released Persons. In addition, Plaintiff agrees on behalf of herself and her

 Related Persons not to initiate, prosecute, assist in, or facilitate the prosecution of any other claims

 arising out of the same nucleus of operative facts giving rise to the Action or the Demands.

         8.     Upon the Effective Date, each of the Released Persons sha11 fatly, finally, and

 forever release, relinquish, and discharge Plaintiff, Plaintiffs Counsel, and all other Alcorn

 stockholders and their counsel from any and all Released Defendants' Claims, and shall forever

 be barred and enjoined from commencing, instituting, or prosecuting any of the Released

 Defendants' Claims against any of Plaintiff, Plaintiffs Counsel, and all other Alcorn stockholders

 and their counsel.

        9.      Neither the Stipulation (including any extubits attached thereto) nor the Settlement,

 nor any act performed or document executed pursuant to or in furtherance of the Stipulation or the

 Settlement sha11 be deemed a presumption, concession, or admission by any Party of any fault,

 liability, or wrongdoing, or lack of merit as to any facts or claims alleged or asserted in the Action

 or in any other action or procceding, and shall not be interpret, construed, deemed, invoked,

 offered, or received into evidence or otherwise used by any person in the Action or in any other

 action or proceeding, whether civil, criminal, or administrative, except in connection with any

 proceeding to enforce the terms of the Settlement. Notwithstanding the foregoing, the Released

 Persons may file the Stipulation and/or the Judgment in any action that may be brought against

 them in order to support a defense or counterclaim based on principles of res judicata, collateral

 estoppel, full faith and credit, release, good faith settlement, judgment baz or reduction, or any

 other theory of claim preclusion or issue preclusion or similaz defense or counterclaim.

        10.     The Fee and Expense Award, which the Court finds to be fair, reasonable, and

 adequate, is hereby granted. No proceedings or court order with respect to the Fee and Expense

 Award shall in any way disturb or affect this Judgment (including precluding this Judgment from

 being Final or otherwise being entitled to preclusive effect), and any such proceedings or court

 order shall be considered separate fiom this Judgment.




                                                  -6-
Case 1:20-cv-01254-MN Document 5-29 Filed 10/02/20 Page 8 of 8 PageID #: 1765




        11.     Without affecting the finality of this Judgment, the Court shall retain jurisdiction

 with respect to implementation and enforcement of the terms of the Stipulation and Judgment,

 including but not limited to, payment of any Fee and Expense Award ordered by the Court, and

 the Parties submit to the jurisdiction of the Court for purposes of implementing and enforcing the

 Settlement embodied in the Stipulation.

         12.    Without further approval from the Court, the Parties are hereby authorized to agree

 to and adopt such amendments or modifications of the Stipulation or any exhibits attached thereto

 to effectuate the Settlement that: (a) are not materially inconsistent with this judgment; and (b} do

 not materially limit the rights of the Parties, Akom, or Alcorn stockholders in connection with the

 Settlement. Without further order of the Court, the Parties may agree to reasonable extensions of

 time to carry out any provisions of the Settlement.

        13.     In the event that the Settlement does not become effective in accordance with the

 teams of the Stipulation, this Judgment shall be vacated; all Orders entered and releases delivered

 in connection with the Stipulation and this Judgment shall be null and void, with the exception of

 ¶¶ 1.1-1.18, 5.3, 62-6.3, 7.3-7.4, 7.6-7.9, 7.11, 7.13 and 7.14 of the Stipulation; and the Parties

 shall be restored to their respective positions in the Action immediately prior to the execution of

 the Stipulation.

        14.     Pursuant to La. Code Civ. Proc. art. 1911, this Judgment is a final, appealable

 judgment and should be entered forthwith by the Clerk.


 IT IS SO ORDERED.



~l~            ~ : mac
                   . ' ~ ' /,i'.1 i' i %:~~
                                               The Honorable Donald Johnson
                                               19~' Judicial District Court
                                               Parish of East Baton Rouge
                                               State of Louisiana




                                                                         ~~RTIFIEd T"RLlE AfV~
                                                                         ~~ ~`ORRE~1`;,COPl~



                                                 -7-                        3st' atonR~uge Paris
                                                                            Dep ty Clerk of Court
